 1
 2
 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 4
 5                        UNITED STATES DISTRICT COURT              Dec 10, 2018
                                                                        SEAN F. MCAVOY, CLERK

 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 KENNETH KLUTH and STEPHEN
 9 SCHENK,                                         No. 1:17-cv-03149-SAB
10              Plaintiffs,
11              v.                                 ORDER DENYING
12 SANTANDER CONSUMER USA INC.,                    PLAINTIFFS’ MOTION TO
13 and AUTO TRACKERS AND                           RECONSIDER
14 RECOVERY NORTH, LLC,
15              Defendants.
16
17        Before the Court is Plaintiffs’ Motion to Reconsider and Vacate Order on
18 Summary Judgment and Clerk’s Judgment, ECF No. 51. The motion was heard
19 without oral argument. Plaintiffs are represented by Alex B. Trueblood and Kirk D.
20 Miller. Defendants are represented by Karleen J. Scharer and Stephen G. Skinner.
21        Previously, this case was closed as a result of the parties’ providing Notice
22 of Settlement. ECF No. 50. Plaintiffs ask this Court to reopen the case so that the
23 Court can vacate its Order granting Defendant’s Motion for Summary Judgment.
24 The Court is not inclined to do so. Plaintiffs have not demonstrated that
25 extraordinary circumstances exist to reopen this case and vacate the Court’s order
26 and judgment. Notably, Plaintiffs have not demonstrated they have suffered any
27 manifest injustice by the entry of the Order.
28        Accordingly, IT IS HEREBY ORDERED:

     ORDER DENYING PLAINTIFFS’ MOTION TO RECONSIDER ~ 1
 1        1.     Plaintiffs’ Motion to Reconsider and Vacate Order on Summary
 2               Judgment and Clerk’s Judgment, ECF No. 51, is DENIED.
 3        IT IS SO ORDERED. The District Court Executive is hereby directed to
 4 file this Order, provide copies to counsel and close the file.
 5        DATED this 10th day of December 2018.
 6
 7
 8
 9
10
11
12
                                                    Stanley A. Bastian
13                                              United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING PLAINTIFFS’ MOTION TO RECONSIDER ~ 2
